Filed 11/7/22 P. v. Ramirez CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION ONE


 THE PEOPLE,                                                  B308080

           Plaintiff and Respondent,                          (Los Angeles County
                                                              Super. Ct. No. GA075509)
           v.

 TOMAS CARRILLO
 RAMIREZ,

           Defendant and Appellant.


      APPEAL from an order of the Superior Court of Los
Angeles County, Jared D. Moses, Judge. Reversed and remanded
with directions.
      Gail Harper, under appointment by the Court of Appeal, for
Defendant and Appellant.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Amenda V. Lopez, Idan Ivri and Charles S.
Lee, Deputy Attorneys General, for Plaintiff and Respondent.
               __________________________________
       Tomas Carrillo Ramirez (Tomas),1 who was convicted of
second degree murder and other offenses in 2011, appeals from
an order denying his petition for resentencing under Penal Code
section 1172.6.2 At trial, the prosecution’s theory was that Tomas
was an accomplice to a gang-related shooting, and he was not the
actual shooter. The trial court instructed the jury on direct
aiding and abetting and natural and probable consequences
theories of liability. Tomas contends, the Attorney General
concedes, and we agree the trial court erred in finding Tomas
failed to make a prima facie showing he is eligible for relief under
section 1172.6, a statute which authorizes relief for, among
others, a person convicted of murder under the natural and
probable consequences doctrine. We reverse the order denying
the petition for resentencing and remand the matter for further
proceedings under section 1172.6, including the issuance of an
order to show cause under subdivision (c) and a hearing under
subdivision (d).
       Tomas contends that upon remand, the hearing must be
held before the same judge who originally sentenced him, and the
trial court erred in designating another judge to rule on the


      1Hereafter, we refer to appellant by his first name to avoid
confusion with his cousin, Dario Ramirez (Dario), who was
Tomas’s codefendant at one of Tomas’s two trials in this case.
      2 Effective June 30, 2022, Penal Code section 1170.95 was
renumbered section 1172.6, with no change in text (Stats. 2022,
ch. 58, § 10). Tomas filed his petition prior to this renumbering,
and he therefore referred to the statute as section 1170.95 in his
petition. In this opinion, for the sake of consistency, we refer to
the statute by its current designation, section 1172.6.
      Undesignated statutory references are to the Penal Code.

                                 2
petition. As explained more fully below, we conclude the trial
court did not err in finding the judge who originally sentenced
Tomas was not available to hear his petition, as she was retired
from the bench and living outside California.
       Finally, we reject Tomas’s contention that Assembly Bill
No. 333 applies to the jury’s true findings on gang enhancement
allegations against him. Assembly Bill No. 333 recently amended
section 186.22 to impose new substantive and procedural
requirements for gang allegations and added section 1109 to
require bifurcation of a gang enhancement upon the defense’s
request. Because Tomas’s judgment has been final since 2013,
Assembly Bill No. 333 affords him no relief at this juncture, as we
explain below.
                          BACKGROUND
I.     Charges, Trials, and Direct Appeal
       On December 28, 2008, Rodolfo Macias died as a result of
gunshot wounds, and Raymond Salcedo lost an eye due to a
gunshot to the head.
       A 2009 information charged Tomas, Jose Arnaud, and
Dario with the murder of Macias (§ 187, subd. (a)), the willful,
deliberate, premediated attempted murder (§§ 664 & 187, subd.
(a)) of Salcedo, and aggravated mayhem (§ 205) as to Salcedo. As
to all three counts, the information charged a gang enhancement
(§ 186.22, subd. (b)(1)(C)), and alleged a principal personally and
intentionally discharged a firearm which proximately caused
great bodily injury or death to the victims (§ 12022.53, subds. (b)-
(e)).




                                 3
      At his first trial, Tomas was tried with Arnaud by separate
jury.3 Arnaud’s jury found him guilty of first degree murder,
attempted murder, and mayhem, and found gang and firearm
enhancement allegations to be true. Tomas’s jury could not reach
a verdict and a mistrial was declared.
      At his second trial, Tomas was tried with Dario, using a
single jury. The prosecution’s theory at this trial was that
Arnaud was the shooter, and Tomas and Dario were his
accomplices. The prosecution presented direct aiding and
abetting and natural and probable consequences theories of
Tomas’s (and Dario’s) liability. The trial court instructed the jury
on both theories.
      A detailed recitation of the facts and circumstances of the
shooting is not necessary to our resolution of the issues on
appeal. For purposes of context only, we state briefly that the
prosecution presented evidence at Tomas’s second trial
indicating: Tomas was driving a vehicle (a Jeep), with Dario and
Arnaud inside. Tomas knew there was a gun in the Jeep. Tomas
stopped the Jeep near two males who were standing on a
sidewalk. Someone in the Jeep asked the males where they were
from, meaning what was their gang affiliation. At some point,
Tomas and Dario exited the Jeep, and said the name of their
gang. Macias and Salcedo, who had been at a barbecue with the
two males, began to approach the group. Tomas and Dario
turned their attention to Macias and Salcedo. One or both asked
Macias and Salcedo where they were from. Arnaud exited the

      3During this first trial, count 3 of the information was
amended to reflect a lesser charge of mayhem under section 203,
instead of aggravated mayhem under section 205 as originally
charged.

                                 4
Jeep and shot Salcedo in the head. Tomas, Dario, or both were
holding onto or pushing Macias, when Arnaud fired several
rounds at Macias. Salcedo survived and Macias died. The
prosecution’s gang expert opined, based on her knowledge and
experience, that Tomas, Dario, and Arnaud were members of a
criminal street gang; and that hypothetical crimes, mirroring the
facts of this case as presented through the prosecution’s evidence,
would have been committed for the benefit of a criminal street
gang.4
       The jury found Tomas and Dario guilty of second degree
murder, attempted voluntary manslaughter (as a lesser included
offense of attempted murder), and mayhem. The jury also found
the gang and firearm enhancement allegations to be true as to
each offense. The trial court sentenced Tomas (and Dario) to 69
years to life in prison: 15 years to life for the murder, plus 25
years to life for the firearm enhancement (§ 12022.53, subds. (d)-
(e)); and a consecutive term of four years (the midterm) for
mayhem, plus 25 years to life for the firearm enhancement. The


      4This brief overview of the circumstances of the shooting is
taken from our opinion in Tomas’s direct appeal. (People v.
Ramirez (Mar. 26, 2013, B232114) [nonpub. opn.], pp. 3-4, 6-7.)
We reiterate that we provide this summary only to give context to
Tomas’s contentions in this appeal. The specific facts and
circumstances of the shooting are not material to our legal
analysis. We note that our summary of facts, while much less
detailed than Tomas’s, is not inconsistent with the facts Tomas
presented in his briefing in this appeal. Tomas asks us to strike
the Attorney General’s respondent’s brief because the Attorney
General provides a factual account taken from the appellate
opinion. We decline to do so. As in this opinion, the facts are
provided for context and are not material to the legal analysis.

                                 5
court imposed and stayed a term of three years (the midterm) for
the attempted voluntary manslaughter.
       Tomas and Dario appealed their convictions, and we
affirmed the judgments. (People v. Ramirez, supra, B232114.)
Tomas contended in the direct appeal that the trial court erred in
instructing the jury on the natural and probable consequence
doctrine over his and Dario’s objection to the instructions. We
rejected this contention based on the law at the time of the direct
appeal. (Id. at pp. 11-14.) Tomas and Dario also contended,
among other things, that there was insufficient evidence
supporting their convictions. We concluded “substantial evidence
supported the verdicts, with or without resort to the natural and
probable consequences doctrine,” as “the record provides
substantial evidence that defendants [Tomas and Dario] intended
to aid and abet a murder and an assault with a deadly weapon.”
(Id. at pp. 15, 17.)
II.    Tomas’s Section 1172.6 Petition
       In 2018, the Legislature enacted Senate Bill No. 1437 “to
amend the felony murder rule and the natural and probable
consequences doctrine, as it relates to murder, to ensure that
murder liability is not imposed on a person who is not the actual
killer, did not act with the intent to kill, or was not a major
participant in the underlying felony who acted with reckless
indifference to human life.” (Sen. Bill No. 1437 (2017-2018 Reg.
Sess.) Stats. 2018, ch. 1015, § 1(f), p. 6674; §§ 188, subd. (a)(3) &
189, subd. (e).) Senate Bill No. 1437 amended sections 188
(defining malice) and 189 (felony murder) and added section
1170.95, now renumbered section 1172.6, which established a
procedure for vacating murder convictions and resentencing
defendants who could no longer be convicted of murder in light of


                                  6
the amendments to sections 188 and 189. (Stats. 2018, ch. 1015,
§ 4, pp. 6675–6677.)
       On January 10, 2019, Tomas filed a form petition for
resentencing under former section 1170.95, now section 1172.6.
In the petition, he checked boxes stating, in pertinent part, that
he was convicted of second degree murder under the natural and
probable consequences doctrine (or under the second degree
felony murder doctrine), and he could not now be convicted of
that crime because of changes to sections 188 and 189, effective
January 1, 2019. He also checked the box requesting the trial
court appoint counsel to represent him in connection with his
petition.
       The judge who originally sentenced Tomas was retired from
the bench and living outside California. The supervising judge
assigned the petition to another judge in the same courthouse
where Tomas was originally sentenced. The trial court appointed
counsel to represent Tomas.
       The district attorney filed an opposition to the petition,
arguing in pertinent part: “[T]he record of conviction proves
beyond a reasonable doubt that [Tomas] personally acted with
malice aforethought. Relief should be denied because there is
sufficient evidence in the record to support a conviction for second
degree murder under the current amendment of . . . sections 188
or 189 made effective January 1, 2019. In short, [Tomas] is not
eligible for relief because he could still be convicted of murder
under the laws as amended by [Senate Bill No.] 1437.” In
support of her arguments, the district attorney relied on, and
attached to the opposition, our opinion in Tomas’s direct appeal.
       Tomas, through his appointed counsel, filed a reply brief in
support of his petition for resentencing. Therein, he argued he


                                 7
had made a prima facie case for relief, and the trial court should
issue an order to show cause. He pointed out that at his second
trial, the court instructed the jury on both direct aiding and
abetting and natural and probable consequences theories of
liability, and the record of conviction does not indicate the theory
on which the jury relied.
        At a September 17, 2020 hearing on Tomas’s petition for
resentencing, after hearing oral argument from the parties, the
trial court denied the petition without issuing an order to show
cause and holding an evidentiary hearing. The court noted at the
hearing that it had reviewed the entire trial court file, the trial
transcripts, and the opinion in Tomas’s direct appeal. The court
stated it agreed with Tomas that Arnaud was the “actual
shooter,” and there is nothing in the record indicating whether
the jury relied on a direct aiding and abetting theory of liability
or a natural and probable consequences theory of liability at
Tomas’s second trial. After citing the opinion in Tomas’s direct
appeal for the proposition that there was substantial evidence
supporting Tomas’s murder conviction under a direct aiding and
abetting theory of liability, the court found Tomas did not state a
prima facie case for relief in his petition for resentencing because
he “fail[ed] to show that he was not such a direct aider and
abettor.” The court concluded Tomas “would still be found guilty
[under] a valid theory of murder as a direct aider and abettor.”
The court issued a minute order stating it denied Tomas’s
petition for resentencing for the reasons “reflected in the notes of
the court reporter.”
        At the same September 17, 2020 hearing, Tomas’s counsel
stated he “want[ed] to make sure” Tomas did not waive the issue
that he was entitled to have his petition for resentencing heard


                                 8
by the judge who presided at his trial. Tomas’s counsel
acknowledged the judge who presided at Tomas’s trial was no
longer a sitting judge and lived outside Los Angeles. The court
commented that the judge lived outside California. Tomas’s
counsel did not dispute this and added that he had reviewed the
address information for the trial judge on The State Bar of
California’s Web site. There was no further discussion on this
issue.
                          DISCUSSION
I.     As the Parties Agree, Tomas Made a Prima Facie
       Case for Relief Under Section 1172.6, and the Matter
       Must Be Remanded for Further Proceedings
       A.    Section 1172.6 and other applicable law
       Under section 1172.6, subdivision (a), “A person convicted
of felony murder or murder under the natural and probable
consequences doctrine or other theory under which malice is
imputed to a person based solely on that person’s participation in
a crime, attempted murder under the natural and probable
consequences doctrine, or manslaughter may file a petition with
the court that sentenced the petitioner to have the petitioner’s
murder, attempted murder, or manslaughter conviction vacated
and to be resentenced on any remaining counts when all of the
following conditions apply: [¶] (1) A complaint, information, or
indictment was filed against the petitioner that allowed the
prosecution to proceed under a theory of felony murder, murder
under the natural and probable consequences doctrine or other
theory under which malice is imputed to a person based solely on
that person’s participation in a crime, or attempted murder under
the natural and probable consequences doctrine. [¶] (2) The
petitioner was convicted of murder, attempted murder, or


                                9
manslaughter following a trial or accepted a plea offer in lieu of a
trial at which the petitioner could have been convicted of murder
or attempted murder. [¶] (3) The petitioner could not presently
be convicted of murder or attempted murder because of changes
to Section 188 or 189 made effective January 1, 2019.”
       Senate Bill No. 1437 added the following provision to
section 188: “Except as stated in subdivision (e) of Section 189, in
order to be convicted of murder, a principal in a crime shall act
with malice aforethought. Malice shall not be imputed to a
person based solely on his or her participation in a crime.”
(§ 188, subd. (a)(3).) The effect of this amendment was to
“eliminate[ ] natural and probable consequences liability for first
and second degree murder.” (People v. Gentile (2020) 10 Cal.5th
830, 849 (Gentile).) Senate Bill No. 1437 also added subdivision
(e) to section 189, limiting felony murder liability to a person who
was the actual killer, acted with the intent to kill, or was a major
participant in the underlying felony and acted with reckless
indifference to human life. (Gentile, at p. 842.)
       When a defendant files a facially sufficient petition under
section 1172.6, the trial court must appoint counsel to represent
the petitioner, allow briefing from both sides, and hold a hearing
to determine whether the petitioner has made a prima facie
showing for relief. (§ 1172.6, subds. (b)-(c).) As our Supreme
Court explained: “While the trial court may look at the record of
conviction after the appointment of counsel to determine whether
a petitioner has made a prima facie case for section [1172.6]
relief, the prima facie inquiry under subdivision (c) is limited.
Like the analogous prima facie inquiry in habeas corpus
proceedings, ‘ “the court takes petitioner’s factual allegations as
true and makes a preliminary assessment regarding whether the


                                10
petitioner would be entitled to relief if his or her factual
allegations were proved. If so, the court must issue an order to
show cause.” ’ [Citations.] ‘[A] court should not reject the
petitioner’s factual allegations on credibility grounds without
first conducting an evidentiary hearing.’ [Citations.] ‘However, if
the record, including the court’s own documents, “contain[s] facts
refuting the allegations made in the petition,” then “the court is
justified in making a credibility determination adverse to the
petitioner.” ’ ” (People v. Lewis (2021) 11 Cal.5th 952, 971.)
       If the trial court issues an order to show cause, the final
step in the process is a hearing to determine if the petitioner is
entitled to relief, where the trial court must vacate the
petitioner’s murder (or attempted murder or manslaughter)
conviction and resentence him or her on any remaining counts
unless the prosecution can “prove, beyond a reasonable doubt,
that the petitioner is guilty of murder or attempted murder under
California law as amended by the changes to Section 188 or 189
made effective January 1, 2019.” (§ 1172.6, subd. (d)(3).)
       B.     Analysis
       Tomas contends, the Attorney General concedes, and we
agree the trial court erred in finding Tomas failed to make a
prima facie case for relief under section 1172.6. There is nothing
in the record of conviction conclusively refuting the allegations
Tomas made in his petition—that he was convicted of second
degree murder under the natural and probable consequences
doctrine, and he could not now be convicted of that crime because
of changes to sections 188 and 189, effective January 1, 2019. As
the trial court acknowledged at the September 17, 2020 hearing
on Tomas’s petition, the prosecution presented the theory that
Arnaud was the shooter; the trial court instructed the jury on


                                11
both direct aiding and abetting and natural and probable
consequences theories of Tomas’s liability; and there is no way to
determine on which theory the jury relied in finding Tomas guilty
of second degree murder. Thus, Tomas made a prima facie
showing he is entitled to relief under section 1172.6, and the trial
court erred in denying his petition for resentencing without
issuing an order to show cause under subdivision (c) and holding
under a hearing under subdivision (d). We reverse the order
denying the petition and remand the matter for these further
proceedings under section 1172.6.
II.    The Trial Court Did Not Err in Designating the
       Judge to Rule on the Petition
       Tomas contends that upon remand, the hearing must be
held before the same judge who originally sentenced him, and the
trial court erred in designating another judge to rule on the
petition. We disagree.
       In pertinent part, section 1172.6, subdivision (b)(1)
provides: “The petition shall be filed with the court that
sentenced the petitioner . . . . If the judge that originally
sentenced the petitioner is not available to resentence the
petitioner, the presiding judge shall designate another judge to
rule on the petition.”
       Tomas does not dispute that the judge who originally
sentenced him is no longer a sitting judge and resides outside
California. He cites no authority supporting his assertion that
the trial court was required to “contact [the retired judge] to
determine when [the retired judge] might be available” to hear
his petition.
       Tomas relies on People v. Rodriguez (2016) 1 Cal.5th 676
(Rodriguez), a case interpreting section 1538.5, subdivision (p),


                                12
which “provides that any suppression motion the defendant
subsequently files must be heard by the ‘same judge’ who granted
the prior motion so long as that judge is ‘available.’ ” (Rodriguez,
p. 679.) There, our Supreme Court concluded the trial court
abused its discretion in assigning the motion to a different judge,
after the judge who heard an earlier suppression motion was
transferred to a different division of the court within the same
county. (Id. at pp. 679-682.) The Court held: “A judge may be
found unavailable for purposes of section 1538.5(p) only if the
trial court, acting in good faith and taking reasonable steps,
cannot arrange for that judge to hear the motion.” (Id. at p. 679.)
       Tomas cites no case in which an appellate court has
concluded a trial court errs in making a finding that a retired
judge is unavailable to hear a motion. Our Supreme Court
indicated in Rodriguez that retirement is a circumstance that
renders a judge unavailable to hear a motion, an unremarkable
proposition. In explaining how the trial court abused its
discretion in finding the judge unavailable, the Rodriguez Court
stated: “The ineluctable realities of life sometimes mean that the
judge designated by statute to hear a suppression motion has
died, retired, resigned, or lacks the capacity to undertake his or
her duty. This is not such a case.” (Rodriguez, supra, 1 Cal.5th
at p. 693, italics added.) The case before us, however, is such a
case. The judge who originally sentenced Tomas retired from the
bench and moved out of California. The trial court did not err in
concluding she was unavailable to rule on Tomas’s petition.
III. Assembly Bill No. 333 Does Not Apply to Tomas’s
       Case at This Juncture
       Tomas filed supplemental briefing in this appeal regarding
Assembly Bill No. 333. (Stats. 2021, ch. 699, § 3 (2021-2022 Reg.


                                13
Sess.).) Assembly Bill No. 333 “amended section 186.22 to impose
new substantive and procedural requirements for gang
allegations.” (People v. Sek (2022) 74 Cal.App.5th 657, 665.) It
also added section 1109, which requires that a gang enhancement
“be tried in [a] separate phase[]” from the defendant’s guilt if the
defendant so requests. (§ 1109, subd. (a)(1).)
       Tomas contends that upon remand, at the hearing under
section 1172.6, subdivision (d), the trial court must determine
whether substantial evidence supports the elements of the gang
enhancement under section 186.22, as amended by Assembly Bill
No. 333. He further contends, if the trial court finds the evidence
sufficient, the judgment must nevertheless be reversed under
section 1109 because his request at trial to bifurcate the gang
enhancement was denied.
       Assembly Bill No. 333’s amendments to section 186.22
apply retroactively “to acts committed before its passage provided
the judgment convicting the defendant of the act is not final.”
(People v. Sek, supra, 74 Cal.App.5th at pp. 666, 667.) Whether
section 1109 applies only prospectively or also retroactively to
judgments that are not final is on review in our Supreme Court.
(See People v. Perez (2022) 78 Cal.App.5th 192, 207, rev. granted
Aug. 17, 2022, S275090 [section 1109 “does not apply
retroactively to a trial that has already occurred”]; People v.
Burgos (2022) 77 Cal.App.5th 550, 568, rev. granted July 13,
2022, S274743 [“we conclude Assembly Bill [No.] 333 operates
retroactively, including the section that added Penal Code section
1109. Because appellants’ convictions are not yet final, they are
entitled to the benefit of the changes in the law”].)
       Tomas’s judgment of conviction was final in 2013, when the
remittitur issued in his direct appeal. Our disposition here,


                                14
remanding the matter for a hearing under section 1172.6,
subdivision (d), has not rendered the judgment nonfinal. Thus,
Assembly Bill No. 333 affords Tomas no relief at this juncture.
Moreover, there is nothing in section 1172.6 indicating that at
the hearing under subdivision (d), where “the burden of proof [is]
on the prosecution to prove, beyond a reasonable doubt, that the
petitioner is guilty of murder or attempted murder under
[current] California law,” that the prosecution must also
relitigate the gang enhancement under current law.
                          DISPOSITION
       The September 17, 2020 order denying the petition for
resentencing is reversed and the matter is remanded for further
proceedings under section 1172.6, including the issuance of an
order to show cause under subdivision (c) and a hearing under
subdivision (d).
       NOT TO BE PUBLISHED




                                                CHANEY, J.

We concur:




             ROTHSCHILD, P. J.



             BENDIX, J.



                                15